Case: 1:19-cv-00150-GHD-DAS Doc #: 39 Filed: 04/29/20 1 of 1 PagelD #: 159

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
HANNAH GRAY WHITT PLAINTIFF
| VERSUS CIVIL ACTION NO.: 1:19-CV-150-GHD-DAS
GIBSON CORRUGATED, LLC DEFENDANT

AGREED ORDER OF DISMISSAL WITH PREJUDICE
The above parties having appeared by and through their respective counsel and having
announced that this case should be dismissed with prejudice, it is hereby ORDERED that this case
be, and the same hereby is, DISMISSED WITH PREJUDICE and CLOSED, with each side to
bear its own costs and attorneys’ fees. ITF

SO ORDERED on this the /6 day of April, 2020.

Shh darban

SENIOR U.S. DISTRICT COURT JUDGE
AGREED TO BY:

/s/ Ron L. Woodruff
RON L. WoopruFF, Esa.
Attorney for Plaintiff

/s/ Martin J. Regimbal
MARTIN J. REGIMBAL, ESQ.
Attorney for Defendant
